Citation Nr: 0126193	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-04 421	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for chronic paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from June 1965 to September 
1967.  This appeal arises from a February 1999 rating 
decision, which denied service connection for chronic 
paranoid schizophrenia.  In August 1999, the veteran 
testified at a hearing before a hearing officer at the RO.  A 
copy of a transcript of the hearing has been added to the 
claims folder.  


FINDING OF FACT

The veteran's current chronic paranoid schizophrenia 
developed during service.  


CONCLUSION OF LAW

The veteran's current, chronic paranoid schizophrenia was 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 
1991); 38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this regard, the February 1999 rating decision, the March 
1999 statement of the case, and the December 1999 and the May 
2001supplemental statements of the case informed the veteran 
of the evidence necessary to complete his claim.  VA medical 
records were obtained, and the veteran provided testimony at 
an August 1999 hearing held at the RO.  The provisions of 
VCAA have been addressed.

Factual Background

Review of the veteran's service medical records reveals that 
his psychiatric evaluation on service entrance examination in 
March 1965 was normal.  In a report from a U.S. Navy brig 
psychiatrist, dated in July 1967, it was noted that the 
veteran was in confinement, awaiting a court-martial for an 
unauthorized absence of 58 days.  The veteran reported having 
had five previous episodes of unauthorized absence and that 
he had been disciplined for his previous unauthorized 
absences.  He added that, prior to each episode of 
unauthorized absence, he felt dazed and as though his 
situation were unreal.  He imagined that others were talking 
about him, and that certain external events had personal 
meaning for him.  The veteran indicated that he felt anxious 
and depressed, that he had passive suicidal ideation, and 
impaired sleep, and the psychiatrist noted that the veteran 
had an enriched fantasy life.  The veteran believed that his 
difficulties could be rectified by returning home or 
remaining home while on leave.  He reported what the 
psychiatrist described as a long history of leaving difficult 
situations.  He had frequent episodes of truancy from school, 
had failed two grades because of his truancy.  At age of 15, 
he committed a crime, was apprehended, and sentenced to one 
year's probation.  Following a recitation of the veteran's 
family history, the psychiatrist noted that the veteran was 
mildly anxious and depressed.  He spoke in a straightforward, 
direct manner.  Speech was clear and coherent, and of normal 
rate.  The veteran's thoughts as logical and goal-oriented.  
He opined that the veteran was not experiencing any delusions 
or hallucinations, but had passive suicidal ideation.  The 
veteran reported having tried to hang himself while 
incarcerated in the Madison County Jail, on April 22, 1967, 
while awaiting transfer to the brig.  The diagnosis was of 
personality disorder, inadequate type.  The psychiatrist 
further opined that the veteran had a chronic, lifelong 
personality disorder and recommended that the veteran be 
administratively separated from service.  Psychiatric 
evaluation of the veteran during his separation examination 
in August 1967 was normal.  

In July 1996, the veteran filed VA Form 21-526 ("Veteran's 
Application for Compensation or Pension").  He asserted that 
he had had a psychiatric disorder since service, and that he 
had received medical treatment for this disorder since 1968 
at the Rome Mental Health Clinic in Rome, New York (Rome 
Mental Health).  

In September 1996, records of medical treatment of the 
veteran were received from Rome Hospital and Murphy Memorial 
Hospital, dated in August 1982, and the records reflected 
medical treatment of the veteran for disorders not at issue 
in this appeal.  

VA treatment records reflect medical treatment of the veteran 
from June 1986 to August 1986.  The records include diagnoses 
of major depression with psychotic features, and 
schizoaffective disorder.  The records did not include a 
medical opinion as to the etiology of the veteran's diagnosed 
psychiatric disorders.  

In November 1996, records of medical treatment of the veteran 
at Oneida Mental Health, and dating from February 1990 to May 
1990, were associated with the claims folder.  The records 
include a diagnosis of adjustment disorder, but the records 
do not contain a medical opinion regarding the etiology of 
any diagnosed psychiatric disorder.  

Additional records of medical treatment of the veteran at 
Syracuse VAMC were added to the claims folder in January 
1997.  These records were dated in October 1996, and the 
records reflect medical treatment of the veteran for 
disorders not at issue in this appeal.  

In a written statement, dated in February 1997, the veteran 
asserted that, during service, he began to feel jittery and 
he felt the need to run away to be safe from harm.  Each time 
he ran away, he found himself incarcerated, and feeling 
hopeless.  He eventually decided to commit suicide, 
attempting to hang himself while incarcerated in the Madison 
County Jail in Wampsville, New York.  The veteran contended 
that the Navy failed to provide appropriate medical treatment 
for his psychiatric disorder, despite having knowledge of his 
suicide attempt.  He stated that, since service, he continued 
to have nightmares of men dying and attempting to hang 
himself.  

In a decision dated in August 1998, the Board of Veterans 
Appeals (Board) denied the veteran's claims of entitlement to 
service connection for a personality disorder, and 
entitlement to service connection for a schizoaffective 
disorder.  In denying entitlement to service connection for a 
personality disorder, the Board indicated that, pursuant to 
38 C.F.R. § 3.303(c), a personality disorder is not a disease 
or injury within the meaning of applicable legislation, and 
that, therefore, service connection could not be granted for 
such a disorder as a matter of law.  In denying entitlement 
to service connection for a schizoaffective disorder, the 
Board noted that, the medical evidence then of record did not 
demonstrate a nexus between the veteran's current psychiatric 
disorders and service.  The Board concluded that, the veteran 
had not submitted a well-grounded claim of entitlement to 
service connection for a schizoaffective disorder, and the 
claim was denied.  

In October 1998, the veteran submitted additional evidence in 
support of his claim.  This evidence included a duplicate 
copy of the July 1967 report of a brig psychiatrist.  In an 
undated written statement, also submitted in October 1998, 
the veteran indicated that he sought treatment for his 
psychiatric symptoms at Syracuse VAMC, approximately 29 years 
after service.  He further stated that schizophrenia was 
diagnosed, and the veteran asserted that he had then learned 
that his current symptoms are identical to those he 
experienced while in service.  The veteran also indicated 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  

In a letter dated in October 1998, a VA clinical social 
worker at Syracuse VAMC, opined that it was very clear from 
the documentation provided by the veteran that his behavior 
in service was regarded as defiant and unlawful, rather than 
as indicative of a psychiatric disorder.  The social worker 
further opined that the Navy had not properly assessed the 
veteran's condition, and that the veteran was misdiagnosed in 
service.  The social worker opined that the impact of the 
veteran's disorder, which the social worker believed was made 
worse by military service, had been severe.  

In a written statement, dated in October 1998, the veteran 
indicated that he desired to withdraw his appeal of the 
denial of his claims of entitlement to service connection for 
a personality disorder and entitlement to service connection 
for a schizoaffective disorder.  

A VA psychiatry note, dated in August 1998, was associated 
with the claims folder in November 1998.  The physician 
described receiving and reviewing a copy of the July 1967 
brig psychiatrist's report referred to above. He declined to 
opine as to the connection between the veteran's current 
psychiatric disorders and service, but stated that it was 
possible that the veteran's symptoms described in 1967 were 
similar to his current symptoms, and that such symptoms 
represented a schizophrenic or schizoaffective spectrum 
illness.  

A report of a VA psychiatric assessment, dated in October 
1998, included a recitation of the veteran's medical history.  
The diagnostic impressions included Axis I: chronic paranoid 
schizophrenia.  It was noted that the veteran had reported a 
history of having consulted with a psychiatrist while in 
service, but he had consistently under-reported his symptoms 
because of a paranoid fear of being incarcerated.  It was 
opined that, "[T]here is a high likelihood that the 
[veteran's] illness is service-connected and that his degree 
of disability is severe."  

In a VA medical note, dated in March 1999, a VA physician 
reported having reviewed the brig psychiatrist's report.  
Following clinical evaluation of the veteran, the diagnoses 
included chronic paranoid schizophrenia.  It was opined that, 
given the veteran's reported symptoms, his current 
psychiatric disorder was related to service, as manifested by 
the "psychiatric break" noted in the psychiatrist's report.  
It was further opined that the Navy psychiatrist had 
misdiagnosed the veteran and that the veteran's psychiatric 
diagnosis in service was actually paranoid schizophrenia.  

A notice from the SSA, dated in January 1997, was added to 
the claims folder in April 1999.  The notice indicates that 
that agency determined that the veteran was disabled, 
effective December 1996.  The nature of the veteran's 
disability was not specified in the SSA notice.  

In a VA medical note, dated in June 1999, a VA physician 
reported the veteran's medical history and current 
complaints.  Following clinical evaluation of the veteran, 
the diagnoses again included chronic paranoid schizophrenia.  
It was opined that, given the veteran's reported symptoms, 
his current psychiatric disorder was related to service, and 
that the veteran's psychiatric diagnosis in service was 
actually paranoid schizophrenia.  

At a hearing in August 1999, before a hearing officer at the 
RO, the veteran testified that, between the time of the July 
1967 brig report and his separation from service in September 
1967, he did not undergo further psychiatric evaluation.  

The veteran was accorded a VA psychiatric examination in 
September 1999.  Following clinical evaluation, the 
psychologist's diagnoses included chronic paranoid 
schizophrenia.  However, following review of the examination 
report, the RO concluded that the examination failed to 
address the issue of the etiology of the veteran's current 
psychiatric disorders.  In a written addendum, dated in 
October 1999, the examiner stated that the evidence "is not 
compelling" that the veteran's chronic schizophrenia began 
in service.  It was noted that the veteran's initial 
psychotic symptoms were manifested shortly after he entered 
service.  But it was opined that the veteran's symptoms were 
manifested at an age which was believed to be typical for 
manifestation of a schizophrenia disorder, regardless of the 
etiology of such disorder and that, given the nature and 
known course of the veteran's psychiatric disorder, it was 
probable that the veteran's psychotic symptoms would have 
been manifested whether or not he entered service.  

In a written statement, dated in November 1999, a VA 
physician reported having reviewed the claims folder and 
opined that the medical opinion contained in the July 1967 
brig psychiatrist's report appeared to be complete, and that 
there were no signs or symptoms therein which were suggestive 
or indicative of a psychiatric disease.  It was opined that 
the military psychiatrist's clinical findings supported the 
diagnosis of personality disorder.  It was concluded that, 
"[R]eview of [the veteran's] file provides no clinical 
material, which could have been either incurred or aggravated 
by the Navy leading to the [veteran's] schizoparanoid type 
[disorder]."

Additional records of VA psychiatric treatment of the veteran 
were thereafter added to the claims folder.  These records 
reflect VA medical treatment of the veteran in October 1999, 
January 2000, and March 2000, and the records include 
diagnoses of chronic paranoid schizophrenia.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 1991).  
To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2000).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. See also Rose v. West, 11 Vet. 
App. 169 (1998); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. §§ 3.303(d) (2000).  

Additionally, applicable criteria provide that every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except for defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. §§ 1111, 1137 (West 1991).  

In this case, five different health care professionals have 
offered opinions relating to the etiology of the veteran's 
currently diagnosed chronic paranoid schizophrenia: a VA 
clinical social worker and four VA physicians or 
psychologists.  A VA social worker (in an October 1998 
letter) and one physician. (in October 1998, March 1999, and 
June 1999) have opined that the veteran's current chronic 
paranoid schizophrenia is related to service.  Another 
examiner (in August 1998) opined that it was possible that 
the veteran's in-service symptoms were similar to his current 
symptoms.  

In contrast to the foregoing medical evidence favoring the 
veteran's claim, one doctor indicated that the evidence was 
not compelling that the veteran's chronic schizophrenia began 
in service.  He further indicated that it was probable that 
the veteran's psychotic symptoms would have been manifested 
whether or not he entered service.  

The Board notes that there was no diagnosis of an acquired 
psychiatric disorder on the veteran's service enlistment 
examination, and no diagnosis of an acquired psychiatric 
disorder thereafter during the veteran's service.  Therefore, 
the Board concludes that the adverse medical opinion does not 
comprise clear and unmistakable evidence that the veteran's 
currently diagnosed chronic paranoid schizophrenia pre-
existed service so as to rebut the presumption of soundness 
on entry into service.  

Given that the medical evidence of record supports the 
veteran's contention that his currently diagnosed chronic 
paranoid schizophrenia began in service, and resolving doubt 
on the veteran's behalf, the Board concludes that a proper 
basis exists to grant the claim of entitlement to service 
connection for chronic paranoid schizophrenia.  


ORDER

Service connection for chronic paranoid schizophrenia is 
granted.  



		
	RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


 

